

EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (“Agreement”) is entered into as of June ___,
2010, by and among Bacterin International Holdings, Inc., f/k/a K-Kitz, Inc.
(the “Company”) and the Holders (as defined below).
 
WITNESSETH:


WHEREAS, the Company has entered into an agreement and plan of merger (the
“Merger Agreement”) pursuant to which Bacterin International Inc., a Nevada
corporation (“Bacterin”), will become a wholly-owned subsidiary of the Company
(the “Reverse Merger”) and, contingent upon the closing of the Reverse Merger,
the Investors have agreed to acquire from the Company (the “Offering”), either
for cash or upon conversion of certain existing promissory notes (“Bridge
Notes”) of Bacterin, (i) shares of Company common stock (the “Common Stock”) and
(ii) warrants (“Warrants”) to purchase additional shares of the Common Stock,
subject to the terms and conditions set forth in that certain Subscription
Agreement dated on or about June __, 2010 between Bacterin and each of the
Investors (the “Subscription Agreement”); and
 
WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Subscription Agreement that the Company execute this
Agreement; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 3 hereof.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Subscription Agreement,
the Appendices thereto and the other documents to be entered into and/or
delivered in connection therewith (the “Transaction Documents”), the Company and
each Holder agree as follows:
 
1.         Certain Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Subscription
Agreement.  As used in this Agreement, the following terms shall have the
following respective meanings:
 
“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Subscription Agreement.
 
“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
“Demand Registrable Securities” shall mean (i) the Registrable Securities, (ii)
securities issued or issuable in respect of the foregoing upon any stock split,
stock dividend, recapitalization or similar event; and (iii) any other security
issued as a dividend or other distribution with respect to, in exchange for or
in replacement of the securities referred to in the preceding clauses; provided
that all such shares shall cease to be Demand Registrable Securities at such
time as they have been sold under a Registration Statement or pursuant to Rule
144 under the Securities Act or otherwise or at such time as they are eligible
to be sold pursuant to Rule 144(b)(1).

 
 

--------------------------------------------------------------------------------

 
 
“Harborview Shareholders” shall mean The Corbran LLC, Harborview Master Fund,
L.P., Harborview Value Master Fund, L.P. and  Chex Associates LLC and any
permitted transferee or transferees of a Harborview Shareholder’s Registrable
Securities.
 
“Harborview Shares” shall mean the 1,177,196 shares of common stock of
the Company owned in the aggregate by the Harborview Shareholders (which shall
be in addition to any other Registrable Securities that may be registered by any
of the Harborview Shareholders pursuant to clauses (i), (ii) and (iv) of the
definition of Registrable Securities).
 
“Holder” and “Holders” shall be used to refer to the Harborview Shareholders,
Investors and Placement Agent collectively.
 
“Investor” and “Investors” shall include each Investor, the Placement Agent and
any permitted transferee or transferees of an Investor’s Registrable Securities.
 
“Permitted Free Writing Prospectus” means a free writing prospectus authorized
for use by the Company in connection with any offering of Registrable Securities
that has been filed with the SEC in accordance with Rule 433 under the Act .
 
“Placement Agent” means Middlebury Securities, LLC and any authorized sub
placement agents.
 
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” shall mean:  (i) the Common Stock or other securities
issued or issuable to each Investor and to the Placement Agent or any of their
respective permitted transferees or designees (a) in connection with the
Offering (including upon conversion or tender of any Bridge Notes), (b) in
connection with Investor’s exercise of Warrants received in connection with the
Offering, (c) in connection with the exercise of warrants received by the
Placement Agent pursuant to the placement agent agreement, as amended, between
Bacterin and the Placement Agent (the “Placement Agent Agreement”), (d) upon any
distribution with respect to, any exchange for or any replacement of, any shares
of Common Stock, or (e) upon any conversion, exercise or exchange of any
securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable in respect of the foregoing upon
any stock split, stock dividend, recapitalization or similar event; (iii)  the
Harborview Shares; and (iv) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold pursuant to Rule
144(b)(1).

 
 

--------------------------------------------------------------------------------

 

“Registration Expenses” shall mean all expenses to be incurred in connection
with each Holder’s registration rights under this Agreement not included in
Selling Expenses, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company and
one counsel for the Holders, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities or Demand Registrable
Securities, as the case may be.
 
“Special Counsel” means the single attorney selected by Holders holding a
majority in interest of the Common Stock (which attorney shall be reasonably
acceptable to the Company) to represent the Holders’ interests in connection
with the registrations contemplated by this Agreement.
 
“Time of Sale Information” means any preliminary prospectus together with each
Permitted Free Writing Prospectus, if any, used in connection with any offering
of Registrable Securities.
 
2.      Registration Requirements.  The Company shall use its best efforts to
effect the registration of the Registrable Securities (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act) as would permit or facilitate the sale or distribution of all
the Registrable Securities in the manner (including manner of sale) and in all
states reasonably requested by the Holders.  Such best efforts by the Company
shall include, without limitation, the following:
 
(a)           The Company shall, as expeditiously as possible after the Closing
Date:

 
 

--------------------------------------------------------------------------------

 

(i)            But in any event no later than ninety (90) days after the Closing
Date (the “Required Filing Date”), prepare and file a registration statement
with the Commission pursuant to Rule 415 under the Securities Act (“Rule 415”)
on Form S-1 or Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that any other form shall be
converted into a Form S-3 as soon as Form S-3 becomes available to the Company)
covering resales by the Holders as selling stockholders (not underwriters) of
the Registrable Securities (a “Registration Statement”) and such additional
securities as are permitted under Rule 416 under the Securities Act. The number
of shares of Common Stock initially included in such Registration Statement
shall be no less than 100% of the maximum number of Registrable Securities.  If
at any time the Commission takes the position that the offering of some or all
of the Registrable Securities in a registration statement is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires any Holder to be named as an “underwriter,” the
Company shall use its best efforts to persuade the Commission that the offering
contemplated by the registration statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that none
of the Holders is an “underwriter.”  The Holders shall have the right to
participate or have their Special Counsel participate in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment or have their Special Counsel comment on any written submission made to
the Commission with respect thereto.  No such written submission shall be made
to the Commission to which the Special Counsel reasonably objects.  In the event
that, despite the Company’s best efforts and compliance with the terms of this
Section 2(a)(i), the Commission refuses to alter its position, the Company shall
(i) remove from the registration statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively, the “Commission Restrictions”); provided, however,
that the Company shall not agree to name any Holder as an “underwriter” in such
registration statement without the prior written consent of such
Holder.  Thereafter, the Company shall use its best efforts to cause such
Registration Statement and other filings to be declared effective, as soon as
possible, and in any event no later than the 150th day following the Closing
Date (or not later than the 180th day following the Closing Date if the SEC
reviews such Registration Statement) (the “Required Effective Date”).  In the
event that less than all of the Registrable Securities are included in a
Registration Statement as a result of the limitations described in this
paragraph, then the Company will (i) reduce on a proportionate basis the number
of Registrable Securities of each Holder included in such Registration Statement
and (ii) file additional Registration Statements, each registering the maximum
number of Cut Back Shares permitted as a result of Commission Restrictions,
seriatim, until all of the Registrable Securities have been registered. The
Required Filing Date and the Required Effective Date of each such additional
Registration Statement shall be thirty (30) days and ninety (90) days,
respectively, after the first day such Registration Statement may be filed
without objection by the SEC based on Rule 415.  Without limiting the foregoing,
the Company will promptly respond to all SEC comments, inquiries and requests,
and shall request acceleration of effectiveness at the earliest possible date.
 
(ii)           Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

 
 

--------------------------------------------------------------------------------

 
 
(iii)          Furnish to each Holder that has Registrable Securities included
in a Registration Statement such numbers of copies of a current prospectus
conforming with the requirements of the Securities Act, copies of such
Registration Statement, any amendment or supplement thereto and any documents
incorporated by reference therein and such other documents as such Holder may
reasonably require in order to facilitate the disposition of Registrable
Securities owned by such Holder.
 
(iv)          Register and qualify the securities covered by such Registration
Statement under the securities or “Blue Sky” laws of all U.S. domestic
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.
 
(v)           Notify promptly each Holder that has Registrable Securities
included in a Registration Statement of the happening of any event (but not the
substance or details of any such event) of which the Company has knowledge as a
result of which the prospectus (including any supplements thereto or thereof)
included in such Registration Statement, as then in effect, includes an untrue
statement of material fact or omits to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (each an “Event”), and use its best
efforts to promptly update and/or correct such prospectus. Each Holder will hold
in confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.
 
(vi)          Notify each Holder of the issuance by the Commission or any state
securities commission or agency of any stop order suspending the effectiveness
of any Registration Statement or the threat or initiation of any proceedings for
that purpose.  The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.
 
(vii)         List the Registrable Securities covered by such Registration
Statement with all securities exchange(s) and/or markets on which the Common
Stock is then listed and prepare and file any required filings with any exchange
or market where the Common Shares are traded.
 
(viii)        Take all steps reasonably necessary to enable Holders to avail
themselves of the prospectus delivery mechanism set forth in Rule 153 (or
successor thereto) under the Act.

 
 

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the obligations under Section 2(a)(v) or any other
provision of this Agreement, if (i) in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company and its stockholders for resales of Registrable Securities to be made
pursuant to a Registration Statement due to the existence of a material
development or potential material development involving the Company that the
Company would be obligated to disclose in the Registration Statement, which
disclosure would be premature or otherwise inadvisable at such time or would
have a material adverse effect upon the Company and its stockholders, or (ii) in
the good faith judgment of the Company, it would adversely affect or require
premature disclosure of the filing of a Company-initiated registration of any
class of its equity securities, then the Company will have the right to suspend
the use of the Registration Statement for one period of not more than 30
calendar days in any 12 month period, but only if the Company reasonably
concludes, after consultation with outside legal counsel, that the failure to
suspend the use of the Registration Statement as such would create a material
liability or violation under applicable securities laws or regulations.
 
(c)           Set forth below in this Section 2(c) are (I) events that may arise
that the Holders consider will interfere with the full enjoyment of their rights
under this Agreement, the Subscription Agreement and the other Transaction
Documents (the “Interfering Events”), and (II) certain remedies applicable in
each of these events.
 
(i)           Payments by the Company.  If (i) at any time after effectiveness
of a Registration Statement, sales thereunder during the registration period (as
described in Section 6) cannot be made for any reason, other than by reason of
the operation of Section 2(b), for a period of more than 30 consecutive business
days, (ii) at any time after effectiveness of the Registration Statement, sales
thereunder during the registration period cannot be made for a period of time
that exceeds the limitations set forth in Section 2(b), or (iii) at any time
after the Registrable Securities are listed in accordance with Section
2(a)(vii), for a period of more than 30 consecutive calendar days the Common
Stock is not listed or included for quotation on the OTC Bulletin Board or, if
the Common Stock is then listed or traded on a U.S. national securities
exchange, such securities exchange where the Common Stock is then traded, then
the Company will make a payment as liquidated damages to each Holder as set
forth below. The amount of the payment made to each Holder will be equal to 1%
of the Purchase Price (defined below) paid for (i) the shares of Common Stock
then held by the Holder and (ii) shares of Common Stock obtained upon exercise
of the Warrants, for each 30 calendar days that sales cannot be made under an
effective Registration Statement or the Shares are not listed or included for
quotation on the OTC Bulletin Board or other exchange or market where the Common
Stock is then traded (but any day on which both conditions exist shall count as
a single day and no day taken into account for purposes of determining whether
any payment is due under Section 2 (c)(ii) shall be taken into account for
purposes of determining whether any payment is due under this Section 2(c)(i) or
the amount of such payment). The number of shares of Common Stock held for
purposes of clause (ii) of the preceding sentence shall be determined as of the
end of the respective 30-day period.  In no event shall payments pursuant to
this Section exceed 12% in the aggregate of the Purchase Price paid for the
shares of Common Stock purchased in the Offering for the entire registration
period (as described in Section 6).   For purposes of this Section, the Purchase
Price of shares of Common Stock acquired upon conversion or tender of Bridge
Notes shall be the principal amount plus accrued and unpaid interest deemed to
have been tendered or converted.  These payments will be prorated on a daily
basis during the 30-day period and will be paid to each Holder within ten
business days following the end of each 30-day period as to which payment is due
hereunder.  The Holders may make a claim for additional damages as a remedy for
the Company’s failure to comply with the timelines set forth in this Section,
but acknowledgement of such right in this Agreement shall not constitute an
admission by the Company that any such damages exist or may exist. Nothing
contained in the preceding sentence shall be read to limit the ability of the
Holders to seek specific performance of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(ii)           Effect of Late Registration. Subject to the last sentence of this
Section 2(c)(ii), if any Registration Statement has not been filed by the
Required Filing Date or declared effective by the Required Effective Date other
than by reason of the operation of Section 2(b), then the Company will make a
payment to each Holder as liquidated damages for such delay (each a “Late
Registration Payment”). Each Late Registration Payment will be equal to 1% of
the Purchase Price paid for (i) the shares of Common Stock then held by the
Holder and (ii) shares of Common Stock obtained upon exercise of the Warrants
for the first 30 calendar days after the Required Filing Date or Required
Effective Date, as applicable, and 1% of such Purchase Price for each period of
30 calendar days thereafter (but no day taken into account for purposes of
determining whether any payment is due under Section 2(c)(i) shall be taken into
account for purposes of determining whether any payment is due under this
Section 2(c)(ii) or the amount of such payment).  In no event shall payment
pursuant to this Section exceed 12% in the aggregate of the Purchase Price paid
for (i) the shares of Common Stock and (ii) shares obtained upon exercise of the
Warrants (including such Holder’s predecessors and successors), as applicable,
for the entire registration period (as described in Section 6).  The Late
Registration Payments will be prorated on a daily basis during the 30-day period
and will be paid to the Holders within ten business days following the end of
each 30-day period as to which payment is due hereunder.  The Holders may make a
claim for additional damages as a remedy for the Company’s failure to comply
with the timelines set forth in this Section, but acknowledgement of such right
in this Agreement shall not constitute an admission by the Company that any such
damages exist or may exist.  Nothing contained in the preceding sentence shall
be read to limit the ability of the Holders to seek specific performance of this
Agreement.  Notwithstanding the foregoing, no penalties shall be payable by the
Company with respect to the Registrable Securities which are not covered by an
effective Registration Statement if the sole reason for such failure is the
application of Rule 415 by the SEC; provided, however, that the Company shall
use commercially reasonable efforts to cause such Registration Statement to be
declared effective.  For purposes of Section 2(c) of this Agreement, “Purchase
Price” shall mean $0.80 per share regardless of the actual price per share paid
by Holder.

 
 

--------------------------------------------------------------------------------

 
 
(d)           During the registration period, the Company will make available,
upon reasonable advance notice during normal business hours, for inspection by
any Holder whose Registrable Securities are being sold pursuant to a
Registration Statement, all pertinent financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.
 
(e)           Each Holder will hold in confidence, use only in connection with
the contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information were developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (the “Holder
Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 2(e), but the Holder will be liable
for any act or omission of any of its Holder Representatives relative to such
information as if the act or omission was that of the Holder. The Company is not
required to disclose any confidential information in the Records to any Holder
unless and until such Holder has entered into a confidentiality agreement (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially to the effect of this Section 2(e). Unless legally
prohibited from so doing, each Holder will, upon learning that disclosure of
Records containing confidential information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein will be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.
 
(f)           The Company shall file a Registration Statement with respect to
any newly authorized and/or reserved Registrable Securities consisting of Shares
described in clause (i) of the definition of Registrable Securities within ten
(10) business days of any stockholders’ meeting authorizing same and shall use
its best efforts to cause such Registration Statement to become effective within
ninety (90) days of such stockholders’ meeting.  If the Holders become entitled,
pursuant to an event described in clause (ii) and (iii) of the definition of
Registrable Securities, to receive any securities in respect of Registrable
Securities that were already included in a Registration Statement, subsequent to
the date such Registration Statement is declared effective, and the Company is
unable under the securities laws to add such securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities.  The Company shall use its best efforts to
(i) cause any such additional Registration Statement, when filed, to become
effective within 30 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of such newly reserved shares and such
new Registrable Securities.

 
 

--------------------------------------------------------------------------------

 
 
(g)           If at any time during the term of this Agreement, a registration
statement described herein is not effective with respect to some or all of the
Demand Registrable Securities, each Holder shall have the following “piggyback”
registration rights. If the Company at any time following the Closing Date
proposes for any reason to register Common Shares under the Securities Act
(other than registrations on Form S-4 or Form S-8 promulgated under the
Securities Act or any successor forms thereto), it shall promptly give written
notice to each Holder of its intention to so register such equity securities
and, upon the written request, given within 20 days after delivery of such
notice by the Company, of each Holder to include in such registration Demand
Registrable Securities held by the Holder (which request shall specify the
number of Demand Registrable Securities proposed to be included in such
registration by the Holder and shall state the intended method of disposition of
such Demand Registrable Securities by the Holder), the Company shall use its
best efforts to cause all such Demand Registrable Securities to be included in
such registration on the same terms and conditions as the securities otherwise
being sold in such registration; provided, however, that if the managing
underwriter advises the Company in writing that the inclusion of all Demand
Registrable Securities proposed to be included in such registration would
interfere materially with the successful marketing (including pricing) of
primary shares (the “Primary Shares”) proposed to be registered by the Company,
then the number of Primary Shares and Demand Registrable Securities proposed to
be included in such registration shall be included in the following order:


(i)            first, the Demand Registrable Securities requested to be included
in such registration pursuant to this Section 2(g); and


(ii)           second, the Primary Shares


provided, that, in the case of any such underwritten offering of Common Stock by
the Company that is in satisfaction of a demand registration pursuant to
Section 2(h), the order for inclusion of Primary Shares and Demand Registrable
Securities shall be as set forth in that section.


(h)           If at any time during the term of this Agreement, a registration
statement described herein is not effective with respect to some or all of the
Demand Registrable Securities, each Holder shall have the following demand
registration rights.  If the Company shall be requested in writing by a Holder
to effect a registration on Form S-1 under the Securities Act of Demand
Registrable Securities (which request shall specify the number of Demand
Registrable Securities proposed to be included in such registration by the
Holder and shall state the intended method of disposition of such Demand
Registrable Securities), then the Company shall promptly and in any event within
three (3) business days give written notice (“Demand Notice”) to the other
Holders of such request and use its best efforts to file within ten (10)
business days of providing the Demand Notice such Registration Statement
registering such Demand Registrable Securities which the Company has been so
requested to register by the Holder and any other Holders responding to such
notice during such ten (10) business days following delivery of the Demand
Notice pursuant to this Section 2(h); provided, however, that the Company shall
not be obligated to effect any registration under this Section 2(h) except in
accordance with the following provisions:

 
 

--------------------------------------------------------------------------------

 


(i)            The Company shall not be obligated to use its best efforts to
file and cause to become effective (x) more than two registration statements on
Form S-1 with respect to Demand Registrable Securities initiated by any or all
of the Holders pursuant to this Section 2(h);


(ii)           The Company may delay the filing or effectiveness of any
registration statement for a period of up to 30 days after the date of a request
for registration pursuant to this Section 2(h) if the Company determines in good
faith that (A) it is in possession of material, non-public information
concerning an acquisition, merger, recapitalization, consolidation,
reorganization or other material transaction by or of the Company or concerning
pending or threatened litigation and (B) disclosure of such information would
jeopardize any such transaction or litigation or otherwise materially harm the
Company; provided, however, that the Company may not exercise such deferral
right more than once in any twelve month-period.


(iii)           The number of shares of Common Stock initially included in such
registration statement shall be no less than 100% of the maximum number of
shares of Common Stock which may be included in a Registration Statement without
exceeding registration limitations imposed by the SEC pursuant to Rule 415
described in Section 2(a)(i).  In the event that less than all of the Demand
Registrable Securities are included in a registration statement as a result of
the limitations described in this paragraph and Section 2(a)(i), then the
Company will (i) reduce on proportionate basis the number of Demand Registrable
Securities of each Holder included in such registration statement and (ii) file
additional registration statements, each registering the maximum number of Cut
Back Shares permitted as a result of Commission Restrictions, seriatim, until
all of the Demand Registrable Securities have been registered.


(i)            At such time as the Company shall have qualified for the use of
Form S-3 promulgated under the Securities Act or any successor form thereto,
each Holder shall have the right to request in writing registrations on Form S-3
or such successor form of Registrable Securities held by each Holder in the
manner described in Section 2(a), which request or requests shall (i) specify
the number of Registrable Securities held by each Holder intended to be sold or
disposed of, (ii) state the intended method of disposition of such Registrable
Securities held by such Holders and (iii) relate to Registrable Securities
having an anticipated aggregate offering price of at least $500,000.  A
requested registration on Form S-3 or any such successor form in compliance with
Section 4 shall not count as a registration statement initiated pursuant to
Section 2(h) but shall otherwise be treated as a registration statement
initiated pursuant to, and shall, except as otherwise expressly provided in
Section 4, be subject to Section 2.

 
 

--------------------------------------------------------------------------------

 


3.       Expenses of Registration.         All Registration Expenses in
connection with any registration, qualification or compliance with registration
pursuant to this Agreement shall be borne by the Company, and all Selling
Expenses of a Holder shall be borne by such Holder.
 
4.       No Other Registration Rights.  Without the prior written consent of all
Holders who hold Demand Registrable Securities, the Company will not grant any
registration rights which are senior to the registration rights granted
hereby.  The Company represents and warrants to each Holder that, other than as
set forth on Schedule 4 hereto, there is not in effect on the date of this
Agreement any agreement by the Company pursuant to which any holders of
securities of the Company have a right to cause the Company to register or
qualify such securities under the Securities Act or any securities or blue sky
laws of any jurisdiction.
 
5.       Registration on Form S-3.  The Company shall use its reasonable best
efforts to meet the “registrant eligibility” requirements for a secondary
offering set forth in the general instructions to Form S-3 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form S-3 as soon as the Company becomes so eligible.
 
6.       Registration Period.  In the case of the registration effected by the
Company pursuant to this Agreement, the Company shall keep such registration
effective and current until the earlier of (a) the date on which all the Holders
have completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Investors under Rule 144(b)(1) (provided that the Company’s transfer agent
has accepted an instruction from the Company to such effect) and (b) the
eighteen (18) month anniversary of the Closing Date.
 
7.       Indemnification.
 
(a)           Company Indemnity.  The Company will indemnify each Holder, each
of its officers, directors, agents, members and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any Time of Sale
Information, final prospectus (as amended or supplemented if the Company files
any amendment or supplement thereto with the SEC), Registration Statement filed
pursuant to this Agreement or any post-effective amendment thereof or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, or any violation by the
Company of the Securities Act or any state securities law or in either case, any
rule or regulation thereunder applicable to the Company and relating to action
or inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents, members and partners, and each person controlling
each of the foregoing, for any reasonable legal fees of a single counsel and any
other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to a Holder to the extent that any
such claim, loss, damage, liability or expense arises out of or is based on (i)
any untrue statement or omission based upon written information furnished to the
Company by such Holder or underwriter (if any) therefor and stated to be
specifically for use therein, (ii) any failure by any Holder to comply with
prospectus delivery requirements of the Securities Act (other than a failure
resulting from an act or omission on the part of the Company) or any other law
or legal requirement applicable to them or any covenant or agreement contained
in the Subscription Agreement or this Agreement or (iii) an offer or sale of
Registrable Securities or Demand Registrable Securities occurring during a
period in which sales under a Registration Statement are suspended as permitted
by this Agreement; provided that notice has been properly provided to the
Holder.  The indemnity agreement contained in this Section 7(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent will not be unreasonably withheld).

 
 

--------------------------------------------------------------------------------

 
 
(b)           Holder Indemnity.  Each Holder will, severally but not jointly, if
Registrable Securities or Demand Registrable Securities held by it are included
in the securities as to which such registration, qualification or compliance is
being effected, indemnify the Company, each of its directors, officers, agents
and partners, and any other stockholder selling securities pursuant to the
Registration Statement and any of its directors, officers, agents, partners, and
any person who controls such stockholder within the meaning of the Securities
Act or Exchange Act and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act and
the rules and regulations thereunder, each other Holder (if any), and each of
their officers, directors and partners, and each person controlling such other
Holder(s) against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any Time of Sale Information,
final prospectus (as amended or supplemented if the Company files any amendment
or supplement thereto with the SEC), Registration Statement filed pursuant to
this Agreement or any post-effective amendment thereof or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statement therein not misleading in light of
the circumstances under which they were made or (ii) failure by such Holder to
comply with prospectus delivery requirements of the Securities Act (other than a
failure resulting from an act or omission on the part of the Company or any
other law or legal requirement applicable to them or any covenant or agreement
contained in the Subscription Agreement or this Agreement, and will reimburse
the Company and such other Holder(s) and their directors, officers and partners,
underwriters or control persons for any reasonable legal fees or any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Time of Sale Information, final
prospectus (as amended or supplemented if the Company files any amendment or
supplement thereto with the SEC), Registration Statement filed pursuant to this
Agreement or any post-effective amendment thereof in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein, and provided that the maximum amount
for which such Holder shall be liable under this indemnity shall not exceed the
net proceeds received by such Holder from the sale of the Registrable Securities
or Demand Registrable Securities, as the case may be, pursuant to the
registration statement in question.  The indemnity agreement contained in this
Section 7(b) shall not apply to amounts paid in settlement of any such claims,
losses, damages or liabilities if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld).

 
 

--------------------------------------------------------------------------------

 
 
(c)           Procedure.  Each party entitled to indemnification under this
Section 7 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 7 except to
the extent that the Indemnifying Party is materially and adversely affected by
such failure to provide notice.  No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.  Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.
 
8.           Contribution.  If the indemnification provided for in Section 7
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder(s) on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder(s) in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.  The relative fault of the Company on
the one hand and of any Holder(s) on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by such Holder(s).
 
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 8 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 7(a) or 7(b) hereof had been available under the circumstances.

 
 

--------------------------------------------------------------------------------

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section, no Holder shall be
required to contribute any amount in excess of the amount of the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to the
registration statement in question.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
9.           Survival.  The indemnity and contribution agreements contained in
Sections 7 and 8 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, the Subscription Agreement or the
Placement Agent Agreement and (ii) the consummation of the sale or successive
resales of the Registrable Securities.
 
10.         Information by Holders.  As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Holder, such Holder will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended methods of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities. At least five business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder whether or not such Holder has elected to have
any of its Registrable Securities included in the Registration Statement. If the
Company has not received the requested information from a Holder by the business
day prior to the anticipated filing date, then the Company may file the
Registration Statement without including Registrable Securities of that Holder.
 
11.         Further Assurances. Each Holder will cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.
 
12.         Suspension of Sales. Upon receipt of any notice from the Company
under Section 2(a)(v) or 2(b), each Holder will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until (i) it receives copies of a
supplemented or amended prospectus contemplated by Sections 2(a)(v) or (ii) the
Company advises the Holder that a suspension of sales under Section 2(b) has
terminated. If so directed by the Company, each Holder will deliver to the
Company (at the expense of the Company) or destroy all copies in the Holder’s
possession (other than a limited number of file copies) of the prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.

 
 

--------------------------------------------------------------------------------

 
 
13.         Replacement Certificates.  The certificate(s) representing the
Registrable Securities held by the Holder may be exchanged by the Holder at any
time and from time to time for certificates with different denominations
representing an equal aggregate number of Registrable Securities of the same
tenor, as reasonably requested by such Holder upon surrendering the same.  No
service charge will be made for such registration or transfer or exchange.  Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of certificates evidencing any Registrable
Securities, and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, or upon surrender and cancellation of such
certificate if mutilated, the Company will make and deliver a new certificate of
like tenor and dated as of such cancellation at no charge to the holder.
 
14.         Transfer or Assignment.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.  The rights granted to the Holder by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the shares of Common Stock, Warrants or Registrable Securities,
and all other rights granted to the Holder by the Company hereunder may be
transferred or assigned to any transferee or assignee of the shares of Common
Stock, Warrants or Registrable Securities; provided in each case that (i) the
Company is given written notice by the Holder at the time of or within a
reasonable time after such transfer or assignment, stating the name and address
of said transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned; and provided
further that the transferee or assignee of such rights agrees in writing to be
bound by the registration provisions of this Agreement, (ii) such transfer or
assignment is not made under the Registration Statement or Rule 144, (iii) such
transfer is made according to the applicable requirements of the Subscription
Agreement, and (iv) the transferee has provided to the Company an investor
questionnaire (or equivalent document) evidencing that the transferee is a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as defined in Rule 501(a) of Regulation D.
 
15.         Miscellaneous.
 
(a)           Remedies.  The Company and the Holders acknowledge and agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.
 
(b)           Jurisdiction.  The Company and each Holder (i) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court, the
New York state courts and other courts of the United States sitting in New York
County, New York for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement and (ii) hereby waives, and agrees not to
assert in any such suit action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  The Company and the Holder consent to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing in this paragraph shall affect or limit any right
to serve process in any other manner permitted by law.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing by facsimile, mail or personal
delivery and shall be effective upon actual receipt of such notice.  The
addresses for such communications shall be:
 
to the Company:
 
[Pubco]
600 Cruiser Lane
Belgrade, Montana 59714
Attn:  Chief Financial Officer


with a copy to:


Greenberg Traurig, LLP
1200 17th Street, Suite 2400
Denver, Colorado 80123
Attn:  Marc J. Musyl


If to the Investors, to the addresses set forth on Schedule I to the
Subscription Agreement:


with a copy to:


Wollmuth Maher Deutsch LLP
500 Fifth Avenue, 12th Floor
New York, New York 10110
Facsimile:   (212) 382-0050
Attention:  Gerald Coviello


If to any of the Harborview Shareholders:


Harborview Advisors, LLC
850 Third Avenue, Suite 1801
New York, New York 10022
Facsimile: (646) 218-1401
Attention: Chief Financial Officer


with a copy to:


Haynes and Boone LLP
1221 Avenue of the Americas
26th Floor

 
 

--------------------------------------------------------------------------------

 


New York, NY 10020
Facsimile: (212) 884-8234
Attention: Rick A. Werner, Esq.
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.
 
(d)           Waivers.  No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  The representations and warranties and the agreements and
covenants of the Company and each Holder contained herein shall survive the
Closing.
 
(e)           Execution in Counterpart.  This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement, it being understood that all parties need not sign the same
counterpart.
 
(f)            Signatures.  Facsimile signatures shall be valid and binding on
each party submitting the same.
 
(g)           Entire Agreement; Amendment.  This Agreement, together with the
Subscription Agreement, the Warrants, and the agreements and documents
contemplated hereby and thereby, contains the entire understanding and agreement
of the parties, and may not be amended, modified or terminated except by a
written agreement signed by the Company plus  Investors and holders of the
Harborview Shares who hold not less than 67% of the Demand Registrable
Securities (determined on a fully-diluted, as converted basis, if applicable);
provided, however, that any amendment that pertains to the right and/or
obligations of the Harborview Shareholders shall require the written consent of
the holders of a majority of the Harborview Shares.
 
(h)           Governing Law.  This Agreement and the validity and performance of
the terms hereof shall be governed by and construed in accordance with the laws
of the State of New York applicable to contracts executed and to be performed
entirely within such state, except to the extent that the law of the State of
Delaware regulates the Company’s issuance of securities.
 
(i)            Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY.
 
(j)            Titles.  The titles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.


COMPANY:


BACTERIN INTERNATIONAL HOLDINGS, INC.,
f/k/a K-KITZ, INC.


By:
     
Name:
Guy Cook
 
Title:
President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
TO REGISTRATION RIGHTS AGREEMENT,
DATED JUNE __, 2010,
AMONG BACTERIN INTERNATIONAL, INC. AND
THE “HOLDERS” IDENTIFIED THEREIN


The undersigned hereby executes and delivers the Registration Rights Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Registration Rights Agreement and Signature Pages of the Company and
other “Holders” under the Registration Rights Agreement, shall constitute one
and the same document in accordance with the terms of the Registration Rights
Agreement.


HOLDER:
     
By:
 
    
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 